Ashe, J.
(after stating the facts). The indictment does not bring the offence charged within the prohibition of any statute in this State. It was evidently drawn under §1045 of The Code, *936but fails to make out a criminal offence under that section. It fails to charge that the game played was one of chance, and that it was played at a place or table where games of chance are played. In this State, persons playing or betting at cards or games of chance, are only amenable to the criminal law, when they play or bet at a faro bank, or faro table, under §1044 of The Code; or at some other gaming table, established, used, and kept as such, at which games of chance are played, under §1045; or in some ordinary, tavern, or house of entertainment; or in a house where spirituous liquors are retailed; or in some part of the premises occupied with such house, under §1042.
The bill of indictment in this case, fails to state facts that bring the offence charged within the inhibition of either of these sections of The Code, and we are not aware of any other law that makes the playing and betting at cards a violation of the criminal law.
There is no error. Let this be certified to the Superior Court of Caldwell county, to the end that the defendants may be discharged.
No error. Affirmed.